DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OPTICAL SYSTEM AND IMAGE PICKUP APPARATUS INCLUDING THE SAME CONSISTING OF TWO LENS UNITS OF -+ REFRACTIVE POWERS HAVING SEVEN LENSES OF --++-+- REFRACTIVE POWERS OR EIGHT LENSES OF --++-+-+ REFRACTIVE POWERS.
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
Claim(s) 1-4,9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 20140293444).

    PNG
    media_image1.png
    403
    509
    media_image1.png
    Greyscale

Regarding claim 1, Abe teaches an optical system (Fig. 3, [49-51,60-], Table 1) consisting of, in order from an object side to an image side:
a first lens unit (L1) having a negative refractive power;
an aperture stop (SP); and
a second lens unit (L2) having a positive refractive power,
the first lens unit including at least two negative lenses (G11, G12) including a negative lens G1N (G11) arranged closest to the object side in the first lens unit,
the second lens unit including at least one negative lens (G23),
wherein the following conditional expressions are satisfied:
0.1<fG1N/f1<1.0 (-8.757/-12); and
0.1<|fGLN/f|<2.5 (4.933/2.75),
where fG1N represents a focal length of the negative lens G1N, fGLN represents a focal length of a negative lens GLN (G23) having a largest negative refractive power in the second lens unit, f represents a focal length of the optical system, and f1 represents a focal length of the first lens unit.

Regarding claim 2, Abe further teaches the optical system according to claim 1, wherein the following conditional expression is satisfied:
1.0<(R2GLN+R1GLN)/(R2GLN−R1GLN)<6.0 (R2GLN: -85, G1GLN: -4),
where R1GLN represents a curvature radius of a lens surface on the object side of the negative lens GLN, and R2GLN represents a curvature radius of a lens surface on the image side of the negative lens GLN.

Regarding claim 3, Abe further teaches the optical system according to claim 1, wherein the following conditional expression is satisfied:
1.85<ndGLN<2.40 (1.92),
where ndGLN represents a refractive index of a material of the negative lens GLN.

Regarding claim 4, Abe further teaches the optical system according to claim 1, wherein the following conditional expression is satisfied:
1.0<TD/f<10.0 (20/2.75),
where TD represents a total lens length of the optical system.

Regarding claim 5, Abe further teaches the optical system according to claim 1, wherein the following conditional expression is satisfied:
0.5<SK/f<2.6 (2.86/2.75),
where SK represents a back focus of the optical system.

Regarding claim 9, Abe further teaches the optical system according to claim 1,
wherein the following conditional expression is satisfied:
1.86<ndN2<2.40 (1.92),
where ndN2 represents an average value of a refractive index of a material of the negative lens included in the second lens unit.

Regarding claim 10, Abe further teaches the optical system according to claim 1, wherein the optical system has a lens surface closest to the image side having a convex shape toward the image side (r=-84.663).

Regarding claim 11, Abe further teaches the optical system according to claim 1, wherein the optical system consists of a total of eight lenses at most (6).

Regarding claim 13, Abe further teaches an image pickup apparatus (Figs. 3, 5) comprising:
the optical system of claim 1; and
an image pickup element (IP, [45], “solid-state image pickup element”) configured to receive an image formed by the optical system,
wherein the following conditional expression is satisfied:
80°<ω<120° (84.95),
where “ω” represents an image pickup half angle of view obtained by ray tracing.

Regarding claim 12, mutatis mutandis, Abe teaches all the limitations as stated in claim 13 above.

Claim(s) 1,6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MURATANI (US 20150153549).

    PNG
    media_image2.png
    464
    671
    media_image2.png
    Greyscale

Regarding claim 1, MURATANI teaches an optical system (Fig. 1, [444-], Table 1) consisting of, in order from an object side to an image side:
a first lens unit (G1) having a negative refractive power;
an aperture stop (S); and
a second lens unit (G2) having a positive refractive power,
the first lens unit including at least two negative lenses (L1, L2) including a negative lens G1N (L1) arranged closest to the object side in the first lens unit,
the second lens unit including at least one negative lens (L6,L7),
wherein the following conditional expressions are satisfied:
0.1<fG1N/f1<1.0 (0.830, Table 1: (4-3)); and
0.1<|fGLN/f|<2.5 (7.4/(11 to 27)),
(L6) having a largest negative refractive power in the second lens unit, f represents a focal length of the optical system, and f1 represents a focal length of the first lens unit.

Regarding claim 6, MURATANI further teaches the optical system according to claim 1,
wherein the first lens unit includes a negative lens G2N arranged adjacent to, and on the image side of, the negative lens G1N, and
wherein the following conditional expression is satisfied:
0.30<fG1N/fG2N<0.80 (0.307, Table 1, (6-4)),
where fG2N represents a focal length of the negative lens G2N.

Regarding claim 7, MURATANI further teaches the optical system according to claim 1,
wherein the following conditional expression is satisfied:
−2.0<f1/f2<−1.0 (-17.41/17.10),
where f2 represents a focal length of the second lens unit.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Regarding claim 8, the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an optical system including “75<vdP2<100”, along with the other claimed limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234